Mr. Justice Gary delivered the opinion oe the Court. One Joseph L. Lutz was in the boot and shoe business in Aurora, Illinois, had a stock of goods bought upon credit, and wanted to cheat his creditors. Without specific, pointed evidence, there is a general atmosphere and odor of fraud about the case which would always, probably, be sufficient to convince a jury that the appellant, through the agents by whom he acted, had notice of Lutz’ motive, and taking advantage of it, bought his stock at a sacrifice and shipped it to Chicago, where the creditors of Lutz attached it, and the appellant, by this suit, replevied it. The verdict and judgment being against tbe appellant, he has appealed, and now only urges “ that the verdict and judgment rendered were entirely unsupported by the evidence,” in which statement we do not concur, and affirm the judgment.